O’CONNELL, C.J.
This is an action by an employer seeking indemnification from its employee for the amount it paid to satisfy a judgment entered against both in favor of a third person for personal injuries caused by the employee’s operation of a motor vehicle. There was a judgment for plaintiff and defendant appeals.
Defendant concedes that under the well established rule an employer is entitled to indemnity against his employee under the circumstances of this case. He contends, however, that the rule is outmoded and should be abrogated.
This same contention was made in the recent case of Fireman’s Fund Am. Ins. Co. v. Turner, 260 Or 30, 488 P2d 429 (1971). We carefully examined the rule and decided that it should be retained. Defendant has not developed in his argument any additional considerations not previously examined. Therefore we see no reason for departing from our previous pronouncement.
Judgment affirmed.